Citation Nr: 1641457	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  14-29 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and an adjustment disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from September 1994 to January 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The Veteran was diagnosed with an anxiety disorder and an adjustment disorder during his period of active service in accordance with the DSM-IV.

2.  A July 2010 Narrative Summary for Medical Evaluation Board, authored during the Veteran's period of active duty, indicated that his diagnoses had not been diagnosed prior to his military service.

3.  The evidence is in relative equipoise as to whether a current psychiatric disorder was incurred during the Veteran's period of active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred during the Veteran's period of active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran submitted claims for service connection for an anxiety disorder and an adjustment disorder prior to separation from service in January 2011.  The Veteran contends that his in-service diagnoses of anxiety and adjustment disorders were incurred during his active duty period. 

To that end, the United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

As noted, during his period of active duty, the Veteran was diagnosed with anxiety and adjustment disorders.  Per a July 2010 Narrative Summary for Medical Evaluation Board, authored during the Veteran's period of active duty, these diagnoses had not been diagnosed prior to his military service.  While the Veteran had not been exposed to combat, he was hospitalized for observation while in Oman in 2002 for panic attacks.  He was seen in August 2002 for pre-deployment stress.  The Veteran indicated that, following deployment, everything was fine.  He reported again, pre-deployment, in May 2010.  He reported that he was taking Prozac for stress due to the thought of being away from his family.  The Veteran was reassigned to night-shift dispatcher due to his inability to deploy, and he was ostracized by his fellow airmen.  He later developed crying spells.

The Veteran later received in-service psychiatric treatment in order to prepare him for his next deployment.  He was encouraged to participate in therapy at least every two weeks, to see a civilian psychiatrist on a regular basis, and to undergo psychological testing.  When it became clear that future deployment was out of the question due to the Veteran's psychiatric conditions, the focus of treatment shifted to preparing the Veteran for a Medical Evaluation Board (MEB) proceeding  and developing a plan for his transition into civilian life.  At the time of the July 2010 MEB report, the Veteran was still in receipt of regular counseling, and he was taking psychiatric medication.  He continued to have difficulties adjusting to conditions at work.  On one occasion, his wife had contacted the mental health clinic and informed the on-call provider that the Veteran had been staying in bed, curled up in a ball.  He was diagnosed with Anxiety Disorder, not otherwise specified, Adjustment Disorder with Anxiety and Depression (specifically related to his reaction to in-service deployments), and Dependent Personality Disorder (diagnosed as the result of psychological testing).  Psychiatric testing performed in conjunction with the MEB recommendation indicated a diagnosis of Anxiety Disorder, not otherwise specified, and noted that this diagnosis, as well as that of Adjustment Disorder, had not been diagnosed prior to military service.  The anxiety disorder, per the report, had proven to be a long-term condition which was exacerbated in 1999, twice in 2002, in 2009, and again in 2010.  Each of these years was encompassed by the Veteran's period of active duty.  The Veteran was referred to the MEB, and he was separated from service as a result of these psychiatric disorders in January 2011.

In conjunction with his claim, the Veteran was afforded a VA psychiatric examination in February 2012.  Following an examination, the Veteran was diagnosed with Paranoid Personality Disorder (Axis I), with an Axis III diagnosis of an anxiety disorder.  It was noted that the Veteran was medically discharged from service due to mental health issues, and that these issues began before deployments.  It was further noted that he reported for treatment prior to deployments and received individual therapy (to include medication).  Per the examiner, this picture lends credence to the diagnosis of adjustment disorder with anxiety as mentioned by the treating psychiatrist at the St. Louis VA Medical Center (emphasis added).  

The examiner determined that that the Veteran had made an adequate adjustment prior to military service, to the extent that there were no gross indications of behavior control problems.  Regarding the change in functioning from entrance to separation, the examiner found this a difficult question to answer.  In her opinion, the Veteran had Paranoid Personality Disorder, and as long as his world was ordered as he needed it, and he was in connection with his wife, he was fine (minimal psychological impairment).  She found that it was likely that it was this disorder, and not other diagnosed disorders of record, which led to the Veteran's maladaptive cognitions and behavior.  Such, she stated, may lead to personal problems that induce extreme anxiety, distress, or depression.  Thus, the anxiety was a result of the faulty cognition due to his paranoid personality as opposed to a "true" anxiety disorder.  Regarding his previously-diagnosed adjustment disorder, the examiner indicated that the Veteran would certainly have adjustment issues when he is separated from his wife, but that these would resolve when reunited.  Therefore, the Veteran's current anxiety symptoms were note caused by, nor a continuation of, his military service or the Adjustment disorder which was diagnosed therein.  

Taking these reports into account, it is noted that the Board has exhaustively examined the evidence of record, and notes that probative medical evidence is of record which both supports and hinders the Veteran's claim for service connection.  While the VA examination report of record has been afforded significant probative value, as the history obtained was complete and a rationale was included, the Board finds that that the Veteran's lengthy, in-service treatment, as well as his several diagnosed disorders (to include an adjustment disorder and an anxiety disorder, each confirmed on several occasions) provide strong evidence in support of his claim.  While the VA examiner found that the Veteran's current anxiety diagnosis was an Axis II diagnosis which was related to a paranoid personality disorder, a disorder for which service connection could not be awarded per VA regulations, it is nonetheless clear that the Veteran was diagnosed with several psychiatric disabilities prior to separation which did not preexist his active duty period.  In fact, the MEB recommendation specifically indicated that these disorders were incurred during his military career, and they were of such severity as to warrant a medical separation.  Moreover, the examiner herself indicated that the veteran's service treatment picture lends credence to his then-diagnosed adjustment disorder with anxiety.  Although she found that diagnosis to be logical, she did not provide an explanation as to why the Veteran's current anxiety was somehow different, or how that symptomatology had changed since separation.

Taking all reports into account, the Board finds that the evidence in this case is so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for an acquired psychiatric disorder is granted.  

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary, as any potential failure of VA in fulfilling these duties is harmless error. 


ORDER

Service connection for an acquired psychiatric disorder is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


